878 F.2d 1430Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald C. DANCE, Plaintiff--Appellant,v.Curtis M. RUDOLPH, Defendant--Appellee.
No. 89-2616.
United States Court of Appeals, Fourth Circuit.
Submitted June 2, 1989.Decided June 29, 1989.

Reginald C. Dance, appellant pro se.
Francis Townley Eck, (Eck, Lewis, Anderson & Collins), for appellee.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Reginald C. Dance appeals from the district court's order denying relief under 42 U.S.C. Sec. 1982.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  The district court did not err in finding from the evidence presented that Dance failed to show that he applied for and was qualified to purchase Rudolph's property and that the property remained available for sale after Rudolph rejected his offer.    See Selden Apartments v. U.S. Department of Housing, 785 F.2d 152, 159 (6th Cir.1986);  Phiffer v. Proud Motor Hotel, Inc., 648 F.2d 548, 551 (9th Cir.1980).  Although Rudolph rejected Dance's offer after meeting Dance and thereby learning of his race, this in itself is not sufficient to show race was a factor in Rudolph's decision in light of his objections to the selling price and other terms of the proposed contract.  Accordingly, we affirm on the reasoning of the district court.  Dance v. Rudolph, C/A No. 88-382-R (E.D.Va. Jan. 11, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.